EXHIBIT 10.2




HASBRO, INC.

2003 STOCK INCENTIVE PERFORMANCE PLAN

STOCK OPTION AGREEMENT FOR EMPLOYEES

[Insert date] GRANT




AGREEMENT, made effective as of _____________, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and ___________, an individual residing
at ________________ ("Optionee").

WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's 2003
Stock Incentive Performance Plan, as amended (the "Plan"), and

WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan granted to Optionee a non-qualified stock option to purchase _____________
(___________) shares of Common Stock of the Company, par value $.50 per share
(the "Common Stock"), at a price determined by said Committee to be not less
than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

W I T N E S S E T H:

1.

The Company confirms the grant by the Committee to the Optionee on
_______________, pursuant to the Plan, a copy of which is annexed hereto as
Appendix A and the provisions of which are incorporated herein as if set forth
in full, of a stock option to purchase all or any part of the number of shares
of Common Stock (the "Shares"), described in Paragraph 2 below (the "Option"),
subject to and upon the terms and conditions set forth in the Plan and the
additional terms and conditions hereinafter set forth.  The Option is evidenced
by this Agreement.  In the event of any inconsistency between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. Terms used herein and not otherwise defined shall have the meaning set
forth in the Plan.





2.

This Agreement relates to an Option to purchase () shares at an exercise price
of $___________ per share (the "Exercise Price Per Share").  (Hereinafter, the
term "Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.)  Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:

Cumulative

Percent of Option

Period

Exercisable   













In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.

3.

 In the event that Optionee wishes to purchase any of the shares then
purchasable under the Option as provided in Paragraph 2 hereof, Optionee shall
deliver or shall transmit  to the Company or to the Company’s designee, at the
Company's then principal office or such other location as is designated by the
Company, a written notice, substantially in the form attached hereto as Appendix
B, as the same may be amended or supplemented from time to time by the Company,
signed by Optionee, together with a check payable to Hasbro, Inc., (or
accompanied by wire transfer to such account of the Company as the Company may
designate) in United States dollars, in the aggregate amount of the Exercise
Price, or shares of Common Stock held by the Optionee for at least six (6)
months (duly endorsed to the Company or accompanied by an executed stock power,
in each case with signatures guaranteed by a bank or broker if required by the
Company) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price, all as more fully described in said Appendix B.

Unless an Optionee shall have made advance alternative arrangements satisfactory
to the Company, or the Company’s designee, each Optionee shall deliver to the
Company or its designee, together with the written notice of exercise and
payment of the Exercise Price as aforesaid, a check payable to Hasbro, Inc., or
a wire transfer to such account of the Company as the Company may designate, in
United States dollars, in the amount of any withholding required by law for any
and all federal, state, local or foreign taxes payable as a result of such
exercise.  Each Optionee shall consult with the Company or the Company’s
designee in advance of the exercise so as to determine the amount of withholding
taxes due.  An Optionee may also elect to satisfy any withholding taxes payable
as a result of such exercise (the "Taxes"), in whole or in part, either (i) by
having the Company withhold from the shares of Common Stock to be issued upon
exercise of the Option or (ii) delivering to the Company shares of Common Stock
already owned by the Optionee and held by the Optionee for at least six (6)
months (represented by stock certificates duly endorsed to the Company or
accompanied by an executed stock power in each case with signatures guaranteed
by a bank or broker to the extent required by the Company), in each case in an
amount whose Fair Market Value on the date of exercise is either equal to the
Taxes or less than the Taxes, provided that a check payable to Hasbro, Inc., or
a wire transfer to such account of the Company as the Company may designate, in
United States dollars for the balance of the Taxes is also delivered to the
Secretary, or his designee, at the time of exercise, all as more fully described
in said Appendix B.  

In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company’s designee, to process any exercise of this option and
resulting delivery of shares.  As soon as practicable after receipt of the
notice of exercise, Exercise Price, Taxes, and such other information and
documentation as the Company or its designee shall require, the Company or its
designee shall deliver or cause to be delivered to Optionee the shares in
respect of which the Option was so exercised (less any shares deducted to pay
Taxes in accordance with Optionee's election).

4.

(a)   If an Optionee who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at his Normal Retirement Date (as
defined below), or an Optionee with at least one year of Credited Service of the
Company suffers a permanent physical or mental disability (as defined below) or
dies, in each case without the Optionee having fully exercised any Option
granted to the Optionee, then the Optionee, the executor, administrator or
trustee of the Optionee’s estate, or the Optionee’s legal representative, as the
case may be, shall have the right to exercise any Option under the Plan, for a
period of not more than one (1) year after such retirement, such disability, or
in the case of death, the appointment and qualification of such executor,
administrator or trustee, unless the Committee shall extend (it being understood
that any determination as to whether or not to extend the exercise period for an
Option will be made by the Committee in its sole discretion) the time for
exercise of the Option (except that in no event other than death may such Option
be exercised, nor shall any such extension by the Committee allow for exercise,
later than the day preceding the seventh anniversary of the date of the grant of
such Option).  In each such case, the Option will be exercisable with respect to
all or any part of the number of shares to which the Option relates, whether or
not said Option was fully exercisable in accordance with the schedule set forth
in Section 2 of this Agreement as of the date of such retirement, disability or
death.  Optionee understands that among the factors to be considered by the
Committee in making its decision hereunder is whether or not Optionee has
executed a "covenant not to compete," in a form approved by the Board or the
Committee, relating to the period subsequent to Optionee's retirement.
Thereafter, such Option, to the extent not so exercised during such one-year
period, or any extended exercise period provided for by the Committee, shall be
deemed to have expired regardless of the expiration date otherwise specified in
Section 2 hereof.  

(b)

If an Optionee who is an employee of the Company or of a direct or indirect
subsidiary of the Company retires at an Early Retirement Date (as defined
below), without the Optionee having fully exercised any Option granted to him,
the Optionee shall have the right to exercise the unexercised portion of any
Option theretofore granted, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 2 of this
Agreement, for a period of not more than three (3) months after the date of
early retirement, unless the Committee shall extend (it being understood that
any determination as to whether or not to extend the exercise period for an
Option will be made by the Committee in its sole discretion) the time for
exercise of the Option (but in no event shall the exercise period extend beyond
the day preceding the seventh anniversary of the date of grant of the Option) or
shall approve an increase in the number of shares exercisable upon or following
early retirement (it being further understood that any determination whether or
not to increase the number of shares exercisable upon or following retirement
will also be made by the Committee in its sole discretion), notwithstanding the
schedule set forth in Section 2 hereof, or any combination of the foregoing.
 Optionee understands that among the factors to be considered by the Committee
in making its decision hereunder is whether or not Optionee has executed a
"covenant not to compete," in a form approved by the Board or the Committee,
relating to the period subsequent to Optionee's early retirement. Thereafter,
the Option, to the extent not exercised during such three-month period, or such
longer period as may have been approved by the Committee, shall be deemed to
have expired, regardless of the expiration date otherwise specified in Section 2
hereof.

(c)

If an Optionee ceases to be employed by the Company or by a direct or indirect
subsidiary of the Company for any reason other than the reasons set forth in
subsections (a) and (b) of this Section 4, he shall have the right to exercise
the unexercised portion of any Option theretofore granted to Optionee, but only
to the extent said Option was then exercisable in accordance with the schedule
set forth in Section 2 of this Agreement as of the date of termination, for a
period of not more than three (3) months after any such termination, but not, in
any event, later than the day preceding the seventh anniversary date of the
grant of such Option.  Thereafter, such Option, to the extent not so exercised
during such three-month period, shall be deemed to have expired, regardless of
the expiration date otherwise specified in Section 2 hereof.




For purposes of subsections (a) and (b) above:

*

"Credited Service" shall mean:  the period of an Optionee's employment
considered in determining whether the Optionee is eligible to receive benefits
upon termination of employment.

*

"Early Retirement Date" shall mean:  the day on which an Optionee who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires.  An Optionee is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.

*

"Normal Retirement Date" shall mean:  the day on which an Optionee who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. An Optionee is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.

*

"permanent physical or mental disability" shall mean:  an Optionee's inability
to perform his or her job or any position which the Optionee can reasonably
perform with his or her background and training by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration.

5.

The adjustment provisions set forth in Section 8 of the Plan shall apply to this
Option.

6.

This Option shall not be transferable by the Optionee, in whole or in part,
except in accordance with Section 7 of the Plan, and shall be exercisable only
as hereinbefore provided.  Any purported assignment, transfer, pledge,
hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.

7.

Subject to the applicable provisions of the Plan, and particularly to Section 7
of the Plan, this Agreement shall be binding upon and shall inure to the benefit
of Optionee, Optionee's successors and permitted assigns, and the Company and
its successors and assigns.

8.

This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Rhode Island and Providence Plantations and applicable
Federal law.




IN WITNESS WHEREOF, the Company and the Optionee have duly executed this
Agreement effective as of the day and year first above written.







ATTEST:

HASBRO, INC.




By: _________________________

By: _________________________

,

,

Senior Vice President,

President and Chief Executive

General Counsel and Secretary

Officer







By: _________________________

Optionee






